Exhibit 10.1
MEMBERSHIP INTEREST PURCHASE AGREEMENT
BY AND AMONG
RURAL HOSPITAL ACQUISITION, LLC,
AS THE BUYER
AND
CAROL SCHUSTER,
AS THE SELLER
AND
TRI-ISTHMUS GROUP, INC
SURGICAL CENTER ACQUISITION HOLDING, INC
RHA TISHOMINGO, LLC
RHA STROUD, LLC
RHA ANADARKO, LLC
MICHAEL SCHUSTER
AS THE ADDITIONAL PARTIES

 





--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
Table of Contents

              Page  
 
       
ARTICLE I PURCHASE, SALE AND TRANSFER OF UNITS
    2  
 
       
1.1 Purchase, Sale and Transfer of the Schuster Units
    2  
1.2 Consideration
    2  
1.3 Closing
    2  
1.4 Closing Deliveries
    3  
1.5 Further Assurances
    3  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER
    4  
 
       
2.1 Authority
    4  
2.2 Title to Schuster Units
    4  
2.3 No Violation
    4  
2.4 Governmental Authorizations
    5  
2.5 Full Disclosure
    5  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE BUYER
    5  
 
       
3.1 Organization
    5  
3.2 Authority
    5  
3.3 No Violation
    6  
3.4 Governmental Authorizations
    6  
3.5 Full Disclosure
    6  
 
       
ARTICLE IV COVENANTS AND AGREEMENTS
    6  
 
       
4.1 Release of Claims
    6  
4.2 Termination of Certain Provisions of the 2007 Purchase Agreement
    6  
4.3 Lock-Up
    7  
4.4 Publicity
    7  
4.5 Transaction Costs
    7  
 
       
ARTICLE V MISCELLANEOUS
    8  
 
       
5.1 Notices
    8  
5.2 Attorneys’ Fees and Costs
    8  
5.3 Brokers
    8  
5.4 Severability
    8  
5.5 Counterparts
    8  

 

- i -



--------------------------------------------------------------------------------



 



              Page    
5.6 Interpretation
    8  
5.7 Assignment
    8  
5.8 Entire Agreement, Amendment
    9  
5.9 Specific Performance, Remedies Not Exclusive
    9  
5.10 GOVERNING LAW
    9  
5.11 Submission to Jurisdiction
    9  
5.12 Drafting
    10  
5.13 Usage
    10  
5.14 Survival
    10  
5.15 Certain Definitions
    10  

Exhibits:

     
Exhibit A
  Note
Exhibit B
  Guaranty
Exhibit C
  Assignment of Membership Interest

 

- ii -



--------------------------------------------------------------------------------



 



MEMBERSHIP INTEREST PURCHASE AGREEMENT
This Membership Interest Purchase Agreement (this “Agreement”) is made and
entered into as of December 11, 2008 (the “Closing Date”), by and between Rural
Hospital Acquisition, LLC., an Oklahoma Limited Liability Company (“Buyer”), and
Carol Schuster, an individual residing in Oklahoma (“Seller”). Tri-Isthmus
Group, Inc., a Delaware Corporation (“TIGroup”) Surgical Center Acquisition
Holdings, Inc., a Nevada Corporation, (“SCAH”) and RHA Tishomingo, an Oklahoma
Limited Liability Company, (“RHA Tishomingo”), RHA Stroud, an Oklahoma Limited
Liability Company, (“RHA Stroud”), and RHA Anadarko, an Oklahoma Limited
Liability Company, (“RHA Anadarko”) and Mike Schuster all join this Agreement
for the limited purposes set forth herein. RHA Tishomingo, RHA Stroud, and RHA
Anadarko are sometimes referred to as the “Hospitals”. Buyer, TIGroup, SCAH,
Hospitals, and Seller, are each individually referred to herein from time to
time as a “Party,” and collectively as the “Parties.”
RECITALS
WHEREAS, Seller owns 49% of the total issued and outstanding voting membership
units of Buyer (the “Units”).
WHEREAS, Buyer wishes to purchase all of Units of Buyer owned by Seller.
WHEREAS, Upon completion of the transfer of the Units from Buyer to Seller, SCAH
will become the sole member of Buyer, which is the sole member of the Hospitals.
As such, SCAH is benefiting from the terms of this Agreement and executes this
Agreement for the purposes set forth in Section 4.
WHEREAS, TIGroup is the sole shareholder of SCAH and will benefit from the terms
of this Agreement. Upon completion of the transaction, TIGroup will have an
indirect ownership interest in those entities wholly-owned by SCAH. As such,
TIGroup is guarantying all of the payments and the promissory note described in
Section 1.2 and also executes this agreement for the purposes set forth in
Section 4.
WHEREAS, Michael Schuster will receive substantial direct and indirect benefits
from the transactions contemplated by this Agreement, and the Buyer has required
that Michael Schuster enter into this Agreement as a condition to the Buyer’s
execution hereof. As such, Michael Schuster is benefiting from the terms of this
Agreement and executes this Agreement for the purposes set forth in Section 4.

 

1



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties agree as follows:
ARTICLE I
PURCHASE, SALE AND TRANSFER OF UNITS
1.1 Purchase, Sale and Transfer of the Schuster Units.
Pursuant to the terms and subject to the conditions set forth herein, Seller
will sell 490,000 Units to Buyer, which constitute all of the Units owned by
Seller (the “Schuster Units”), for the consideration set forth in Section 1.2.
1.2 Consideration.
As consideration in full for the sale and purchase of the Schuster Units, Buyer
shall pay to Seller the sum of One Million Eight Hundred Thousand Dollars
($1,800,000.00) as follows:
(a) Cash in the amount of Three Hundred Thousand Dollars ($300,000.00) payable
in six (6) equal monthly installments of Fifty Thousand Dollars ($50,000) each,
with the first installment due on the Closing Date and subsequent installments
due on the first day of each of the next five (5) calendar months (the “Monthly
Cash Payments”). TIGroup absolutely and unconditionally guarantees the due and
punctual payment of all amounts owed by Buyer to Seller under this section. In
the event that Buyer fails to make a Monthly Cash Payment within fifteen
(15) business days of its respective due date, TIGroup shall be obligated to pay
Seller the full amount of the unpaid Monthly Cash Payment plus a default rate of
interest at a rate of 12% per annum. In addition to the remedy set forth above,
in the event of a failure of Buyer to timely pay Seller on any Monthly Cash
Payment prior to the expiration of the fifteen (15) business day grace period
set forth in the preceding sentence, Seller can accelerate all Monthly Cash
Payments to cause them to be immediately due and payable by both Buyer and/or
TIGroup without further notice or demand. Both Buyer and TIGroup shall pay
Seller’s reasonable attorney fees relating to any action to collect payment from
Buyer or TIGroup under this section.
(b) A promissory note in the original principal amount of One Million Five
Hundred Thousand Dollars ($1,500,000.00) substantially in the form attached
hereto as Exhibit A (the “Note”). RHA’s payments under the Note will be
guaranteed by TIGroup pursuant to a guaranty substantially in the form attached
hereto as Exhibit B. In the event that TIGroup receives aggregate net proceeds
in excess of $8,000,000 from [certain securities offerings] [*], the payments
under the Note will be accelerated and the principal amount still owing,
together with accrued but unpaid interest will become due and payable on the
thirtieth (30th) day following the date on which the aggregate net proceeds
received by TIGroup [*] exceed $8,000,000.
1.3 Closing. The consummation of the sale and purchase of the Schuster Units
(the “Closing”) shall take place at the offices of Day, Edwards, Propester &
Christensen, P.C., 2900 Oklahoma Tower, 210 Park Avenue, Oklahoma City, Oklahoma
73102, or via Federal Express and facsimile, as agreed by the Buyer and Sellers,
at 2 p.m. local time on the Closing Date, provided that all of the deliveries in
Section 1.4 have been made or waived by the parties to whom such delivery is
required.

 

2



--------------------------------------------------------------------------------



 



1.4 Closing Deliveries. At the Closing:
(a) Seller will transfer the Schuster Units to Buyer, and deliver to Buyer
certificates or other documentation representing the Schuster Units and any
other documents that are necessary to transfer to Buyer good title to the
Schuster Units, including, without limitation, an Assignment of Membership
Interest substantially in the form of Exhibit C attached hereto (the “Assignment
of Membership Interest”);
(b) Seller shall deliver the resignations of Seller and Michael Schuster from
any and all officer and manager positions occupied by either of them at Buyer
and its Affiliates effective as of the Closing Date;
(c) Buyer will pay the first Monthly Cash Payment to Seller by wire transfer or
delivery of other immediately available funds;
(d) Buyer will deliver the Note to Seller;
(e) Buyer shall deliver a document that reflects the transfer of Mike Schuster’s
employment contract from RHA to TIGroup or one of its Affiliates; and
(f) TIGroup shall deliver the guaranty to Seller of the Note and a corporate
resolution evidencing that TIGroup has the power and authority to enter into all
agreements contemplated herein.
1.5 Further Assurances. At or after the Closing, and without further
consideration, the Seller will execute and deliver to Buyer, such further
instruments of conveyance and transfer as Buyer may reasonably request in order
more effectively to convey and transfer the Schuster Units to Buyer. The Parties
agree to cooperate reasonably with each other and with their respective
representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement before and after the Closing,
and shall (a) furnish upon request to each other such further information;
(b) execute and deliver to each other such other documents; and (c) do such
other acts and things, all as any other Party may reasonably request for the
purpose of carrying out the intent of this Agreement and the transactions
contemplated hereby.

 

3



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER
As a material inducement to the Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, the Seller, represents and
warrants to the Buyer that the statements contained in this Article II are true
and correct as of the Closing Date to the best of her knowledge, except as set
forth on Seller’s Disclosure Schedule attached to this Agreement and
corresponding in number with the applicable section of this Agreement, and shall
survive the Closing and continue in full force and until the fourth anniversary
of the Closing Date.
2.1 Authority. Seller, has all requisite power, authority and capacity,
corporate, individual or otherwise, to execute, deliver and perform under this
Agreement and the other agreements, certificates and instruments to be executed
by Seller in connection with or pursuant to this Agreement (collectively, the
“Seller Documents”). The execution, delivery and performance by the Seller of
each Seller Document to which Seller is a party has been duly authorized by all
necessary action, corporate or otherwise, on the part of the applicable Person.
This Agreement and the Seller Documents have been duly executed and delivered by
Seller. This Agreement and each of the other Seller Documents are the legal,
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity (regardless of whether enforcement is sought in a proceeding at law or in
equity).
2.2 Title to Schuster Units. Seller owns of record and beneficially the Schuster
Units, free and clear of any obligation, lien, claim, pledge, security interest,
liability, charge, contingency or other encumbrance or claim of any nature other
than what is on the unit certificate representing the Schuster Units or in
Buyer’s operating agreement (a “Lien”). Upon sale of the Schuster Units and
delivery of certificates or other documentation evidencing such Units (or other
transfer documents included in the Seller Documents) therefor to the Buyer
hereunder, Buyer will acquire the entire legal and beneficial interests in the
Schuster Units, free and clear of any Lien and subject to no legal or equitable
restrictions of any kind, except as provided in the Amended and Restated
Operating Agreement of Buyer.
2.3 No Violation. Neither the execution or delivery of the Seller Documents nor
the consummation of the transactions contemplated thereby, including without
limitation the issuance or sale of the Purchased Units to the Buyer, will, to
the Knowledge of Seller, conflict with or result in the breach of any term or
provision of, require any consent, approval, ratification, waiver, notification,
license, permit, order or other authorization (including any Governmental
Authorization (as defined in Section 2.4)) (collectively, “Consents”) or violate
or constitute a default under (or an event that with notice or the lapse of time
or both would constitute a breach or default), any third party the right to
terminate or accelerate any obligation under, any charter provision, bylaw,
provision of the Amended and Restated Operating Agreement, Amended and Articles
of Organization, material contract, license or Law to which Seller is a party or
by which any assets of Buyer is in any way bound or obligated.

 

4



--------------------------------------------------------------------------------



 



2.4 Governmental Authorizations. To the knowledge of Seller, no Consent,
franchise, grant, identification or registration number, easement, variance,
exemption or certificate issued, granted, given or otherwise made available by
or under the authority of, or registration, qualification, designation,
declaration or filing with, any nation, state, county, city, town, village,
district or other jurisdiction of any nature; federal, state, local, municipal,
foreign or other government; governmental or quasi-governmental agency,
authority, commission, board or other body of any nature (including any
governmental branch, department, official or entity and any court or other
tribunal); multi-national organization or body; or body exercising, or entitled
to exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature (collectively, each a
“Governmental Entity”), or required pursuant to any applicable Laws
(collectively, each a “Governmental Authorization”), is required on the part of
the Seller in connection with the sale and purchase of the Schuster Units or any
of the other transactions contemplated by this Agreement, except for
Governmental Authorizations required to be obtained from state and federal
Governmental Entities in connection with Buyer’s acquisition of the Schuster
Units, including, without limitation, the Oklahoma Department of Health and the
Centers for Medicare & Medicaid Services (“CMS”).
2.5 Full Disclosure. No representation or warranty of the Seller contained in
this Agreement, and nothing set forth herein or in the exhibits attached hereto,
or in any document furnished or to be furnished to the Buyer at the Closing, or
in any other information or materials delivered by the Seller (when read
together), contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.
The Seller has disclosed to the Buyer all facts and information material to the
proposed purchase of the Schuster Units that are known to Seller.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE BUYER
The Buyer represents and warrants to the Seller that the statements contained in
this Article III (as supplemented by the Buyer Disclosure Schedules referenced
herein, if any) are true and correct as of the Closing Date and shall survive
the Closing and continue in full force and until the fourth anniversary of the
Closing Date.
3.1 Organization. The Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Oklahoma.
3.2 Authority. The Buyer has all requisite power and authority, corporate or
otherwise, to execute, deliver and perform under this Agreement and the other
agreements, certificates and instruments to be executed by the Buyer in
connection with or pursuant to this Agreement (collectively, the “Buyer
Documents”). The execution, delivery and performance by Buyer of each Buyer
Document have been duly authorized by all necessary action, corporate or
otherwise, on the part of Buyer. This Agreement and the other Buyer Documents
have been duly executed and delivered by Buyer. This Agreement and the other
Buyer Documents are a legal, valid and binding agreement of Buyer, enforceable
against Buyer in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting the enforcement of creditors’ rights generally and subject to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

5



--------------------------------------------------------------------------------



 



3.3 No Violation. The execution, delivery and performance of the Buyer Documents
by the Buyer will not conflict with or result in the breach of any term or
provision of, or violate or constitute a default under any charter provision or
bylaw or under any material agreement, order or Law to which Buyer is a party or
by which Buyer is in any way bound or obligated.
3.4 Governmental Authorizations. Except to the extent required in connection
with any of the Governmental Authorizations required on the part of the Seller
as described in Section 2.10, or as required by any applicable securities laws,
no Governmental Authorization is required on the part of any Buyer in connection
with the transactions contemplated by this Agreement.
3.5 Full Disclosure. No representation or warranty of the Buyer contained in
this Agreement, and nothing set forth herein or in the exhibits attached hereto,
or in any document furnished or to be furnished to the Seller at the Closing, or
in any other information or materials delivered by the Buyer to the Seller (when
read together), contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made.
ARTICLE IV
COVENANTS AND AGREEMENTS
4.1 Release of Claims. In consideration for the agreements hereunder and the
release obtained hereby, each of the Parties to this Agreement irrevocably and
unconditionally release, forever discharge, and covenant not to sue, or bring
any other legal action against another Party with respect to any and all claims,
damages, liens, or causes of action of any nature, both past and present, known
and unknown, foreseen and unforeseen, liquidated or unliquidated which a Party
has or which could be asserted on a Party’s behalf by any other person or
entity, resulting from or relating to any breach or alleged breach by another
Party of a representation or warranty contained in Sections 2.1 – 2.29, 2.33 –
2.35, 3.1 – 3.5 or 3.9 of that certain Membership Interest Purchase Agreement
dated as of October 30, 2007 (the “2007 Purchase Agreement”) by and among the
Parties, except for claims arising from fraud, willful misconduct or a Party’s
indemnification obligations. This mutual release runs to the benefit of all
attorneys, agents, employees, officers, directors, shareholders, partners,
heirs, assigns, and legal representatives of the Parties. It is acknowledged
that all Parties are receiving consideration pursuant to the terms of this
Agreement and that this release is binding on all Parties. This release does not
release Buyer from any payment or compensation obligation under any employment
agreement with Michael Schuster and does not relate to or include First
Physicians Realty Group, LLC.
4.2 Termination of Certain Provisions of the 2007 Purchase Agreement. The
Parties hereby agree that the following sections of the 2007 Purchase Agreement
are terminated in their entirety and the covenants and agreements contained
therein shall be of no further force or effect: Sections 5.1, and 5.7.
Section 5.2 of the 2007 Purchase Agreement shall be terminated and the
employment arrangement is set forth in a letter agreement dated of even herewith
between Michael Schuster, Buyer and First Physicians Realty Group, LLC. It is
acknowledged that Seller is not obligated to return any stock of TIGroup for any
reason.

 

6



--------------------------------------------------------------------------------



 



4.3 Lock-Up. Seller agrees that she will not make or cause any sale of TIGroup’s
common stock, par value $0.01 per share (the “Common Stock”) received by Seller
in conjunction with the transactions contemplated by the 2007 Purchase Agreement
prior to January 1, 2010 without TIGroup’s prior written consent, except in
conjunction with a firmly-underwritten public offering of TIGroup’s Common Stock
or other equity interest of TIGroup registered under the Securities Act of 1933,
as amended (the “Securities Act”), by a nationally-recognized investment bank
resulting in at least US $25 Million in net proceeds (after underwriting
discount) to TIGroup (the “Public Offering”), in which Seller is invited to
participate in the sole discretion of TIGroup, provided, however, that neither
TIGroup nor any underwriter shall be obligated to include any of Seller’s shares
of Common Stock or other equity interest in TIGroup in a Public Offering.
4.4 Publicity. The Buyer and Seller will cooperate with each other in the
development and distribution of all news releases and other public disclosures
relating to the transactions contemplated hereby. Neither the Buyer nor Seller
will issue or make, or allow to have issued or made, any press release or public
announcement concerning the transactions contemplated hereby without giving the
other Parties a reasonable opportunity to comment on such release or
announcement in advance, consistent with applicable law and stock market
requirements. Notwithstanding the foregoing, nothing contained in this Agreement
will prohibit Buyer from making any disclosure required pursuant to applicable
securities Laws.
4.5 Transaction Costs. Each of Buyer and Seller will pay all of their
transaction costs and expenses (including legal, accounting and other
professional fees) that it incurs in connection with the negotiation, execution
and performance of this Agreement and the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
5.1 Notices. All notices and other communications under this Agreement must be
in writing and will be deemed given (a) when delivered personally; (b) on the
fifth business day after being mailed by certified mail, return receipt
requested; or (c) the next business day after delivery to a recognized overnight
courier, to the Parties at the following addresses (or to such other address or
facsimile number as such Party may have specified by notice given to the other
Party pursuant to this provision):

      if to the Buyer to:   with copies (which will not constitute notice) to:  
Rural Hospital Acquisition, LLC.
  K&L Gates, LLP
3555 N.W. 58th Street, Suite 700
  1717 Main Street, Suite 2800
Oklahoma City, OK 73112
  Dallas, Texas 75201
Attention: CEO
  Attention: I. Bobby Majumder

      if to the Seller to:   with copies (which will not constitute notice) to:
 
Carol Schuster
  Day Edwards Propester & Christensen, P.C.
2304 Old Farm Road
  2900 Oklahoma Tower
Edmond, Oklahoma 73013
  210 Park Avenue
 
  Oklahoma City, Oklahoma
 
  Attention: J. Clay Christensen

5.2 Attorneys’ Fees and Costs. If attorneys’ fees or other costs are incurred to
secure performance of any obligations hereunder, or to establish damages for the
breach thereof or to obtain any other appropriate relief, or to defend against
any of the foregoing actions, the prevailing Party will be entitled to recover
reasonable attorneys’ fees and costs incurred in connection therewith.
5.3 Brokers. Each Party to this Agreement represents to the other Party that it
has not incurred and will not incur any liability for brokers’ or finders’ fees
or agents’ commissions in connection with this Agreement or the transactions
contemplated hereby, except as expressly provided herein.
5.4 Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, each of which will remain in full force and effect, so long
as the economic or legal substance of the transactions contemplated by this
Agreement is not affected in a manner materially adverse to any Party.
5.5 Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or portable document format (.pdf)) for the convenience
of the Parties hereto, each of which will be deemed an original, but all of
which together will constitute one and the same instrument.
5.6 Interpretation. The article and section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
Parties and will not in any way affect the meaning or interpretation of this
Agreement.
5.7 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned or delegated by a Party without the prior
written consent of the other Parties and any purported assignment or delegation
in violation thereof will be null and void; except that Buyer may assign its
rights and obligations under this Agreement to any of its direct or indirect
subsidiaries, or any successor to its business. This Agreement is not intended
to confer any rights or benefits on any Person other than the Parties hereto.

 

8



--------------------------------------------------------------------------------



 



5.8 Entire Agreement, Amendment. This Agreement and the related documents
contained as Exhibits and Schedules hereto or expressly contemplated hereby
contain the entire understanding of the Parties relating to the subject matter
hereof and supersede all prior written or oral and all contemporaneous oral
agreements and understandings relating to the subject matter hereof. All
statements of the Seller contained in any Schedule, certificate or other Seller
Document required under this Agreement to be delivered in connection with the
transactions contemplated hereby will constitute representations and warranties
of the Seller under this Agreement. The Exhibits, Schedules and recitals to this
Agreement are hereby incorporated by reference into and made a part of this
Agreement for all purposes. This Agreement may be amended, supplemented or
modified, and any provision hereof may be waived, only by written instrument
making specific reference to this Agreement signed by the Party against whom
enforcement is sought.
5.9 Specific Performance, Remedies Not Exclusive. The Parties hereby acknowledge
and agree that the failure of any Party to perform its agreements and covenants
hereunder, including its failure to take all required actions on its part
necessary to consummate the transactions contemplated hereby, will cause
irreparable injury to the other Parties for which damages, even if available,
will not be an adequate remedy. Accordingly, each Party hereby consents to the
issuance of injunctive relief by any court of competent jurisdiction to compel
performance of such Party’s obligations and to the granting by any court of the
remedy of specific performance of its obligations hereunder. Unless otherwise
expressly stated in this Agreement, no right or remedy described or provided in
this Agreement or otherwise conferred upon or reserved to any Party is intended
to be exclusive or to preclude a Party from pursuing other rights and remedies
to the extent available under this Agreement, at law or in equity, and the same
will be distinct, separate and cumulative and may be exercised from time to time
as often as occasion may arise or as such Party may deem expedient.
5.10 GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF OKLAHOMA,
WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
5.11 Submission to Jurisdiction. Each of the Parties submits to the exclusive,
mandatory jurisdiction of any state or federal court sitting in Oklahoma City,
Oklahoma, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding
shall be heard and determined in any such court. Each Party also agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety, or other security that might be required of any other Party with respect
thereto.

 

9



--------------------------------------------------------------------------------



 



5.12 Drafting. The language in all parts of this Agreement will be interpreted,
in all cases, according to its fair meaning and not for or against any Party
hereto. Each Party acknowledges that it and its legal counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting Party will not be
employed in the interpretation of this Agreement.
5.13 Usage. Whenever the plural form of a word is used in this Agreement, it
will include the singular form of that word. Whenever the singular form of a
word is used in this Agreement, it will include the plural form of that word.
The term “or” will not be interpreted as excluding any of the items described.
The term “include” or any derivative of such term does not mean that the items
following such term are the only types of such items.
5.14 Survival. Sections 1.2 and 1.5, and Articles IV and V shall survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby indefinitely. Articles II and III shall survive
the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby in accordance with the terms set forth therein.
5.15 Certain Definitions. For purposes of this Agreement:
(a) The term “Person” means an individual, corporation, partnership,
Governmental Entity or other entity.
(b) the term “Affiliate” means, with respect to a specified Person, any other
Person or member of a group of Persons acting together that, directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, the specified Person.
(c) the term “control” (including the terms “controlling,” “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
(d) the terms “knowledge” and “known” and words of similar import mean:
(i) the Seller will be deemed to have “knowledge” of a particular matter, and
the particular matter will be deemed to be “known” by the Seller as actual
knowledge of such matter or would reasonably be expected to have knowledge of
such matter following reasonable inquiry of the appropriate employees and agents
of the Seller, and the Seller will be deemed to have “knowledge” of a particular
matter, and the particular matter will be deemed to be “known” by the Seller if
Seller has such “knowledge” or is so deemed to “know.”
(ii) the Buyer will be deemed to have “knowledge” of a particular matter, and
the particular matter will be deemed to be “known” by Buyer, if any director,
officer or any supervisory level employee of Buyer has actual knowledge of such
matter or would reasonably be expected to have knowledge of such matter
following reasonable inquiry of the appropriate employees and agents of Buyer.

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Closing Date.

            THE BUYER:

RURAL HOSPITAL ACQUISITION, LLC, an
Oklahoma Limited Liability Company
      By:             Name:   David Hirschhorn        Title:   Manager       
THE SELLER:

CAROL SCHUSTER           Carol Schuster        ADDITIONAL PARTIES:

TRI-ISTHMUS GROUP, INC
      By:           Name:   David Hirschhorn        Title:   President and Chief
Executive Officer        SURGICAL CENTER ACQUISITION
HOLDINGS, INC
      By:                   Name:   David Hirschhorn         Title:   President 
 

 

11



--------------------------------------------------------------------------------



 



                RHA TISHOMINGO, LLC, an Oklahoma Limited
Liability Company       By:  RURAL HOSPITAL ACQUISITION, L.L.C., an
Oklahoma limited liability company, its manager
        By:                   Name:   David Hirschhorn          Title:  
Manager   

                RHA STROUD, LLC, an Oklahoma Limited Liability
Company       By:  RURAL HOSPITAL ACQUISITION, L.L.C., an Oklahoma limited
liability company, its manager
        By:                   Name:   David Hirschhorn           Title:  
Manager   

                RHA ANADARKO, LLC, an Oklahoma Limited Liability Company
      By:  RURAL HOSPITAL ACQUISITION, L.L.C., an
Oklahoma limited liability company, its manager
        By:                   Name:   David Hirschhorn           Title:  
Manager   

            MICHAEL SCHUSTER
            Michael Schuster   

 

12